 


109 HR 364 IH: Bonus Depreciation Extension Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 364 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend bonus depreciation for 2 years. 
 
 
1.Short titleThis Act may be cited as the Bonus Depreciation Extension Act of 2005. 
2.2-year extension of bonus depreciation 
(a)50-Percent bonus depreciationSection 168(k)(4) of the Internal Revenue Code of 1986 is amended— 
(1)by striking January 1, 2005 each place it appears and inserting January 1, 2007, and 
(2)in subparagraph (B)(ii) by striking January 1, 2006 and inserting January 1, 2008. 
(b)30-Percent bonus depreciationSection 168(k)(2) of such Code is amended— 
(1)by striking January 1, 2005 each place it appears and inserting January 1, 2007, and 
(2)in subparagraph (A)(iv) by striking January 1, 2006 and inserting January 1, 2008. 
(c)New York Liberty ZoneThe last sentence of section 1400L(b)(2)(A) of such Code is amended by striking December 31, 2006 (December 31, 2009 and inserting December 31, 2008 (December 31, 2011. 
(d)Conforming amendmentThe subsection heading for section 168(k) of such Code is amended by striking January 1, 2005 and inserting January 1, 2007. 
(e)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2004. 
 
